                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                              1:19-cv-00196-RJC

ROBERTA L. WEBB,                               )
                                               )
             Plaintiff,                        )
                                               )
               v.                              )
                                               )                ORDER
ANDREW M. SAUL, Commissioner of                )
Social Security Administration,                )
                                               )
             Defendant.                        )
                                               )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 11), and Defendant’s Motion for Summary Judgment, (Doc. No.

16). The motions are ripe for adjudication.

I.    BACKGROUND

      A.     Procedural Background

      Roberta L. Webb (“Plaintiff”) seeks judicial review of Andrew M. Saul’s

(“Defendant” or “Commissioner”) denial of her social security claim. Plaintiff filed an

application for Supplemental Security Income under Title XVI of the Social Security

Act (“SSA”) on October 13, 2015. (Doc. Nos. 8 to 8-1: Administrative Record (“Tr.”) at

139.) Her application was denied first on February 11, 2016, (Tr. 83), and upon

reconsideration on August 5, 2016, (Tr. 90). Plaintiff timely filed a request for a

hearing on October 3, 2016, (Tr. 97), and an administrative hearing was held by an

administrative law judge (“ALJ”) on May 2, 2018, (Tr. 98). Following this hearing,

the ALJ found that Plaintiff was not disabled under the SSA. (Tr. 17–34.) Plaintiff



        Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 1 of 8
requested a review of the ALJ’s decision, but on April 15, 2019, the Appeals council

denied Plaintiff’s request for review. (Tr. 1–6.) Having exhausted her administrative

remedies, Plaintiff now seeks judicial review of Defendant’s denial of her social

security claim in this Court.

        B.    Factual Background

        The question before the ALJ was whether Plaintiff was disabled under section

1614(a)(3)(A) of the Social Security Act. (Tr. 20.) To establish entitlement to benefits,

Plaintiff has the burden of proving that she was disabled within the meaning of the

SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that her

disability began on December 1, 2007 due to physical and mental impairments. (Tr.

139.)

        After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 34.) In reaching

his conclusion, the ALJ used the five-step sequential evaluation process established

by the Social Security Administration for determining if a person is disabled. The

Fourth Circuit has described the five steps as follows:

        [The ALJ] asks whether the claimant: (1) worked during the purported
        period of disability; (2) has an impairment that is appropriately severe
        and meets the duration requirement; (3) has an impairment that meets
        or equals the requirements of a listed impairment and meets the
        duration requirement; (4) can return to her past relevant work; and (5)
        if not, can perform any other work in the national economy.


1Under the SSA, “disability” is defined as an “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.” Pass v. Chater,
65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C. § 423(d)(1)(A)).
                                           2

          Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 2 of 8
Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite her limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”).

      In this case, the ALJ determined at the fifth step that Plaintiff was not

disabled. (Tr. 33–34.) In reaching his decision, the ALJ first concluded at steps one

through three that Plaintiff was not employed, that she suffered from severe physical

and mental impairments,2 and that her impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 22–26.) Therefore, the

ALJ examined the evidence of Plaintiff’s impairments and made a finding as to

Plaintiff’s Residual Functional Capacity (“RFC”). In pertinent part, the ALJ found

that Plaintiff has the RFC

      to perform light work . . . except no concentrated exposure to hazards.
      In addition, she is restricted to performing and maintaining
      concentration for only simple, routine, repetitive tasks, adapting to
      routine changes, and would be limited to work requiring no interaction
      with the public and no more than occasional interaction with coworkers
      and supervisors.


2 The ALJ determined that Plaintiff suffered from the following severe impairments:
degenerative disc disease of the cervical and lumbar spine, osteoarthritis, post-
traumatic stress disorder, major depressive disorder, and a learning disorder. (Tr.
22.)
                                         3

        Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 3 of 8
(Tr. 26.) Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could

not perform the work in which she had previously been employed. (Tr. 33.) The ALJ

thus proceeded to the fifth and final step of the process: determining whether, given

the limitations embodied in her RFC, Plaintiff could perform any work that existed

in significant numbers in the national economy.        (Tr. 33–34.)   To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff could perform three jobs that existed in significant

numbers in the national economy: “silverware wrapper,”3 “egg washing machine

attendant,”4 and “street cleaner.”5 (Tr. 34.) According to the DOT, all of these jobs

involve “light work.” The ALJ accepted the VE’s testimony and concluded that

Plaintiff’s impairments did not prevent her from working; consequently, Plaintiff’s

application for Title XVI benefits was denied. (Tr. 33–34.)

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled his lawful duty

in his determination that Plaintiff was not disabled under the SSA. See 42 U.S.C.

§§ 405(g), 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the




3 DOT 318.687-018.
4 DOT 529.686-030.
5 DOT 955.687-018.


                                          4

        Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 4 of 8
Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990). The district court does not review a final decision

of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C.

§ 405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence”

has been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again or substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775.

Indeed, this is true even if the reviewing court disagrees with the outcome—so long

as there is “substantial evidence” in the record to support the final decision below.

Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).



                                           5

         Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 5 of 8
III.   DISCUSSION

       Plaintiff argues that the ALJ failed to account for Plaintiff’s limitation in

maintaining concentration, persistence, or pace in his RFC assessment and his

hypothetical question to the VE. Plaintiff argues that under Mascio v. Colvin, 780

F.3d 632 (4th Cir. 2015), such a failure requires remand. The Court agrees.

       The ALJ found at step three that Plaintiff has a moderate limitation in

maintaining concentration, persistence, or pace. (Tr. 24.) In his RFC assessment,

the ALJ determined that Plaintiff is limited to “performing and maintaining

concentration for only simple, routine, repetitive tasks.” (Tr. 26.) In Mascio, the

Fourth Circuit held that an ALJ cannot summarily account for a claimant’s

limitations in concentration, persistence, and pace by limiting the claimant to simple,

routine tasks. 780 F.3d at 638. This is because “the ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for

a claimant’s limitation in concentration, persistence or pace.” Id. At the same time,

the Fourth Circuit “did not impose a categorical rule that requires an ALJ to always

include moderate limitations in concentration, persistence, or pace as a specific

limitation in the RFC.”    Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020).

Instead, “the ALJ can explain why [the claimant]’s moderate limitation in

concentration, persistence, or pace at step three does not translate into a limitation

in [the RFC].” Mascio, 780 F.3d at 638.

       For example, in Shinaberry, the Fourth Circuit held that a limitation to simple,

routine, repetitive tasks sufficiently accounted for the claimant’s moderate limitation



                                           6

         Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 6 of 8
in concentration, persistence, or pace and borderline intellectual disability where the

ALJ “issued a comprehensive decision denying [the claimant]’s claim.” 952 F.3d at

119. The Fourth Circuit went on to highlight the ALJ’s discussion of Plaintiff’s

mental limitations, which consisted primarily of explaining the rationale for giving

great weight to the state agency psychological experts’ and consultative psychologist’s

opinions. The Fourth Circuit concluded that the ALJ “addressed [the claimant]’s

lifelong, borderline intellectual disability, including her moderate limitations in

concentration, persistence or pace” and “explained why the psychological evidence

and [the claimant]’s statements support a mental limitation to simple, routine, and

repetitive tasks.” Id. at 122.

      Here, such an explanation is lacking. Although the ALJ noted that the state

agency psychological expert “opined that claimant was capable of understanding and

following most simple instructions and she could maintain appropriate attention and

concentration in order to perform simple, repetitive tasks for brief periods,” (Tr. 29),

the ALJ does not indicate the weight he gave that opinion. Moreover, the ALJ did

not include in his RFC assessment a limitation to maintaining concentration for

simple, routine, repetitive tasks for brief periods or any other time period. Absent an

explanation as to why a limitation to simple, routine, and repetitive tasks sufficiently

accounts   for   Plaintiff’s   moderate   limitation   in   maintaining   concentration,

persistence, or pace, this matter must be remanded.




                                            7

        Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 7 of 8
IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.       Plaintiff’s Motion for Summary Judgment, (Doc. No. 11), is GRANTED;

      2.       Defendant’s Motion for Summary Judgement, (Doc. No. 16), is DENIED;

      3.       The parties’ motions for extensions of time and motion for leave to file,

               (Doc. Nos. 9, 10, 13, 15), are DENIED as moot;

      4.       This matter is REMANDED for further proceedings consistent with this

               Order; and

      5.       The Clerk of Court is directed to close this case.




                                Signed: August 5, 2020




                                               8

           Case 1:19-cv-00196-RJC Document 19 Filed 08/06/20 Page 8 of 8
